C. A. 4th Cir. Certiorari granted limited to Questions 2 and 3 presented by the petition which read as follows:
“2. Under the Fair Labor Standards Act to be covered an enterprise must have an ‘annual gross volume of sales made or business done' of $500,000. Is this figure to be measured by the gross rentals collected by the agent or by that agent's gross commissions?
“3. Are maintenance workers employed at the buildings managed by petitioners employees of the apartment owner or of the petitioners?”